Citation Nr: 1313991	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-18 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from September 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2012 and November 2012, the Board remanded this appeal for further development, and the case now returns for further appellate review.

In March 2010, the Veteran and his spouse testified before a Decision Review Officer at the Nashville, Tennessee, RO, and, in November 2011, they testified before a Veterans Law Judge (VLJ) via video-conference.  Subsequently, the Veteran was informed that the VLJ who had conducted the November 2011 hearing was no longer employed at the Board, and he accepted the opportunity for another hearing.  As such, the Veteran and his spouse testified at a video-conference hearing before the undersigned VLJ in February 2013.  Transcripts of the hearings are of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through April 2012, which were considered in the July 2012 supplemental statement of the case.

The issue of entitlement to service connection for anxiety as secondary to the Veteran's service-connected low back disability been raised by the record (see Feb. 2013 Board Hearing Transcript (Tr.) at 21), but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran contends that he is unemployable due to his service-connected back disability.  In this regard, the Board notes that such back disability, characterized as bilateral spondylolysis with partial sacralization of the 5th lumbar vertebra, is his sole service-connected disability.  Such has been rated as 10 percent disabling, effective October 1, 2008.

At the February 2013 Board hearing, the Veteran testified that his low back disability has worsened since his last VA examination in March 2012.  He also asserted that numbness in his right leg was not evaluated at his last VA examination.  See Feb. 2013 Board Hearing Tr. at 3.  He also indicated that he was prescribed Codeine III for his back disability and such has negatively impacted his ability to use heavy equipment.  Accordingly, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board further finds that a remand is necessary in order to obtain an opinion regarding whether the Veteran's service-connected low back disability, to include medications taken for such disability, renders him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

The Board also notes that the Veteran receives treatment for his service-connected low back disability through the Jackson, Tennessee, VA Community Based Outpatient Clinic (CBOC).  The most recent treatment records contained in the Veteran's Virtual VA electronic record are dated from April 2012.  Therefore, while on remand, any treatment records from the Jackson VA facility dated from April 2012 to the present should be obtained for consideration in the Veteran's appeal.  

Finally, the Board notes that the Veteran recently claimed that entitlement to service connection for anxiety, which was referred to the AOJ for appropriate action.  As the outcome of the Veteran's service connection claim may impact his claim of entitlement to a TDIU, the latter claim is inextricably intertwined with the former claim and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's claim for service connection for anxiety.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Jackson VA CBOC dated from April 2012 to the present pertaining to the Veteran's service-connected low back disability.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected low back disability.  The examiner should specifically indicate whether such disability results in neurologic impairment, to include radiculopathy of the right lower extremity.  If so, the examiner should identify the nerve involved and describe the nature and severity of such symptomatology, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve. 

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that Veteran's service-connected low back disability, to include medications taken for such disability, renders him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  In offering such opinion, the examiner should take into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.
  
All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, conducting any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs,  and adjudicating the referred issue of entitlement to service connection for anxiety, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

